 In the Matter of WISCONSIN SOUTHERNGAS COMPANYandNATIONALCOUNCIL OF GAS, COKE AND CHEMICAL WORKERSCase No. R-41243.-Decided September 22, 194Jurisdiction:gas utility industry.Investigation and Certification of Representatives:existence of question: out-standing closed-shop contractheldno bar where substantially all members ofcontracting union abandoned the union, surrendered its charter, and trans-ferred their affiliation to petitioning union ; election necessary.Unit'Appropriate for Collective Bargaining:production and maintenance em-ployees, excluding clerical and supervisory employees ; stipulation as to.Mr. Clarence A.'Meter,forthe Board. .Mr. Helmar Hansen,of Chicago, Ill., for the Company.-Mr.,W. C. Sonnemann,of Milwaukee, Wis., for the Council.Mr. Alfred Kamin,ofWashington, D. C., andMr. Gene Posner,ofMilwaukee, Wis., for District 50.Mr. Louis Cokvn,of counsel to the Board.DECISIONAND-DIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition, duly filed-by National Council of Gas, Coke andChemical Workers, herein called the Council, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Wisconsin Southern Gas Company, Burlington, Wisconsin,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before Stephen M.Reynolds, Trial Examiner.Said hearing was held at Burlington,Wisconsin, on September 1, 1942.The Board, the Company, theCouncil,' and District 50, United Mine Workers of America, hereincalled District 50, appeared,' participated, and were afforded full op-portunity to be heard, to examine and cross-examine witnesses', andto introduce evidence', bearing on the issues.During the course ofthe hearing, counsel for District 50 moved ,to dismiss the petition.The Trial Examiner reserved his ruling.The motion'is hereby denied.44 N. L.R B., No. 55.-311 . 312DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Trial Examiner's rulings made at the hearing are -free fromprejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYWisconsin Southern Gas Company is a Wisconsin corporation oper-ating gas utilities in Burlington,Wisconsin.During the 12-monthperiod ending June 30, .1942, the Company purchased 'raw materialsvalued at about $51,000, all of which were shipped to it from outsideWisconsin.During the same period the Company derived $165,000from the sale of gas, all of which was sold within Wisconsin.TheCompany is affiliated with American Utilities Service Corporation ofChicago,Illinois.II.THE ORGANIZATIONS INVOLVEDNational Council of Gas, Coke and Chemical Workers is an unaffili-ated labor organization, admitting to membership employees of theCompany. -District 50, United Mine Workers of America, is a labor organiza-tion affiliated with the Congress of Industrial Organizations, admittingto membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn April 13, 1942, the Company and District 50 entered into a 1 yearclosed-shop contract covering, all the Company's employees.Thiscontract was negotiated with the Company by District 50 through'Ransom Reeder 'and Chester= Walczak;''its locah'represexitative`s.'OnJuly 1, 1942, a meeting of the employees of the Company took place,at which time they adopted a resolution severing their affiliation withDistrict 50 and directed that their charter be returned to District 50.Thereafter, Reeder and Walczak accepted employment with the Coun-cil and on July 9, 1942, requested the Company to substitute the nameof the Council for that of District 50 in the April 13, 1942, contract.The Company thereupon refused to deal with either District 50 orthe Council until such time as the Board determined the appropriatebargaining agent,of its employees.On July 30, 1942, the Council filedits petition herein.All officers and committee members-of District50 are now functioning in the same capacity for the Council and therehas been no attempt by any of the employees of the Company to carryon,District 50.District 50 contends that its contract is a bar to a present deter-mination of representatives and urges that the petition be dismissed. WISCONSIN SOUTHERN GAS COMPANY313By union action the Council has terminated its affiliation with Dis-trict 50 and has surrendered its charter to it. In addition,a majorityof the employees have apparently indicated their desire to be repre-sented bythe Council,whereas, so far as the record shows, there areno employees seeking to be represented by District 50.1This casedoes not involve a contest between rival labor organizations competingfor majority representation during the existence of a valid outstand-ing closed-shop contract;here substantially the entire membershipof District 50, acting upon their own initiative,disbanded the local,surrendered its charter,and transferred their affiliation-to the Council.Under these circumstances,we hold that the contract of April 13, 1942,does not constitute a bar to a present determination of representatives?We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and(7) of theNational LaborRelations Act.IV. THE APPROPRIATE UNITWe find, in accordance with a stipulation of the parties, that allproduction and maintenance employees of the Company, excludingclerical and supervisory employees, constitute a unit appropriate forthe purposes of collective bargaining, within the meaning of Section9 (b) of the Act.3V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the 'question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period.immediately.precedirlg the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 8, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is hereby1A statementof the Regional Director,introduced into evidence,shows that 15 personson a pay roll of the Company have signed membership application cards in the Council.There are approximately 17 employees in the unit hereinafter found to be appropriate.The Regional Director further reported that District 50 declined to submit any currentevidence of representation.2SeeMatter of United Stove CompanyandInternational Union, United AutomobileWorkers of America, affiliated with the Congress of Industrial Organizations,30 N. L. R. B.305.2This is the same unit that is provided for in the April 13, 1942, contract betweenDistrict 50 and the Company. 314DECISIONS OF, NATIONAL LABOR RELATIONS BOARD--DIRECTED that, as-part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Wisconsin South-ern Gas Company, Burlington, Wisconsin, an election by secret ballotshall be conducted' as early as possible, but not -later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional, Director for the Twelfth Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto `Article III, Section 9, of said Rules and Regulations, -among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including any such employees who did notwork during said pay-roll period because they were ill or on vacationor in the active military service or training of the United States,or temporarily laid off, but excluding any who have since quit orbeen discharged, for cause, to determine whether they desire to berepresented by National Council of Gas, Coke and Chemical Workers,or by District 50, United Mine Workers of.America, affiliated with'the Congress of Industrial Organizations, for the purposes of collectivebargaining, or by neither.'MR. WM. M. LEISERSON took no part in the consideration of'theabove Decision and Direction of Election.